Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                   March 05, 2015

The Court of Appeals hereby passes the following order:

A15A0836. YATES et al. v. MESSA.

      The above-styled appeal was docketed in this Court on December 30, 2014.
Pursuant to Rule 23 (a) of the Court of Appeals, the brief and enumeration of errors
of Appellants (Robert Yates et al.) were to be filed in this Court by January 19, 2015.
This Court granted the Appellants’ motion to extend the time for filing their brief and
enumeration of errors through February 12, 2015. They failed to so file their brief
and enumeration of errors and, on February 18, 2015, Appellee Nancy Messa filed a
motion to dismiss the appeal on that basis. Indeed, as of March 3, 2015, the
Appellants have filed no brief and enumeration of errors.
      Messa’s motion to dismiss the appeal is hereby GRANTED. See Court of
Appeals Rules 7, 13 and 23.

                                        Court of Appeals of the State of Georgia
                                                                             03/05/2015
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.